                                           Case 4:18-cv-06265-HSG Document 37 Filed 06/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DAVID DEMARCUS HAQQ,                             Case No. 18-cv-06265-HSG
                                   8                     Petitioner,                        ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE TRAVERSE
                                   9             v.
                                                                                            Re: Dkt. No. 36
                                  10       WARDEN GISELLE MATTESON,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at California State Prison–Solano,1 filed this pro se action seeking a

                                  14   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Respondent filed an answer to

                                  15   the petition on October 16, 2019. Dkt. Nos. 26-29. The Court has twice granted petitioner ninety

                                  16   day extensions to file his traverse. Good cause being shown, the Court will GRANT petitioner a

                                  17   third and final request for an extension of time to file his traverse. Dkt. No. 36. Petitioner shall

                                  18   file his traverse by August 21, 2020. No further extensions of time will be granted. The

                                  19   petition will be deemed fully submitted as of August 21, 2020

                                  20          This order terminates Dkt. No. 36.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 6/2/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27   1
                                         In accordance with Habeas Rule 2(a) and Rule 25(d)(1) of the Federal Rules of Civil Procedure,
                                  28   the Clerk of the Court is directed to substitute Warden Giselle Matteson as Respondent because
                                       she is Petitioner’s current custodian.
